      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 DANA BOWMAN,                                    §
                                                 §
         Plaintiff,                              §       Civil Action No.: 4:21-cv-02483
                                                 §
 v.                                              §
                                                 §             JURY DEMANDED
 SILVERWOOD AT HACKBERRY                         §
 CREEK NORTH, LLC, and EAGLE                     §
 POINT HOMES, LLC,                               §
                                                 §
         Defendants.                             §

                           PLAINTIFF'S ORIGINAL COMPLAINT

       Comes now Dana Bowman ("Plaintiff") and alleges as follows:

                                                I.
                                          INTRODUCTION

       1.       Plaintiff Dana Bowman brings this action against Silverwood at Hackberry Creek

North, LLC, and Eagle Point Homes, LLC ("Defendants") alleging violations of the Fair Housing

Act, Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act

of 1988 (FHA), 42 U.S.C. §§ 3601-3619 with regard to lack of accessibility at the Silverwood at

Hackberry Creek Apartments, 7711 FM 3180 Road, Baytown, Texas 77523 (the "Property").

       2.       Plaintiff seeks declaratory, monetary and injunctive relief arising from violations

of the accessibility requirements of the FHA. The FHA requires that certain apartment complexes

built for first occupancy after March 13, 1991 be designed and constructed with accessible and

useable features for people with disabilities.

       3.       Plaintiff is a handicapped veteran. He brings this civil rights action against the

Defendants for failing to design and/or construct apartments with accessible and useable features




PLAINTIFF'S ORIGINAL COMPLAINT – Page 1
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 2 of 12



for people with disabilities as required by the FHA. Defendants' apartment complex, the

Silverwood at Hackberry Creek Apartments, is a multi-family dwelling that has numerous barriers

to access. Therefore, Plaintiff seeks a declaration that Defendants' apartment complex violates

federal law and an injunction requiring Defendants to comply with the requirements of the FHA.

        4.      The Defendants' violations of the FHA have thwarted Congressional efforts to

eradicate housing discrimination against people with disabilities and rendered units and/or

facilities unavailable to people with disabilities. Enforcement of the FHA against the Defendants

is necessary because of the extensive nature of the civil rights violations at apartments designed,

constructed and/or owned by the Defendants.

                                             II.
                                  JURISDICTION AND VENUE

        5.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and

42 U.S.C. § § 3613(a).

        6.      Plaintiff's claims asserted herein arose in this judicial district and Defendants do

substantial business in this judicial district.

        7.      Venue in this judicial district is proper under 28 U.S.C. §1391(b) and (c) in that this

is the judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.

                                                    III.
                                                  PARTIES

        8.      Plaintiff, Dana Bowman, is and, at all times relevant hereto, was a resident of the

State of Texas. Plaintiff is and, at all times relevant hereto, has been legally handicapped and is

therefore a member of a protected class under the FHA.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 2
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 3 of 12



       9.      Mr. Bowman is a retired Sergeant First Class in the United States Army. He was a

Special Forces Soldier and a member of the U.S. Army's elite parachute team, the Golden Knights.

While with the Golden Knights, Plaintiff lost the lower half of both of his legs. Mr. Bowman is a

frequent speaker and advocate for disabled veterans.

       10.     Defendant Silverwood at Hackberry Creek North, LLC, is a Texas limited liability

company located at 7520 FM 3180 Road, Suite 600, Baytown, Texas 77523-5007, and may be

served with process through its registered agent, Heath Massengale, at that address.

Upon information and belief, said Defendant is the owner of the Property. Upon information and

belief, said Defendant participated in the design and construction of the Property. Upon

information and belief, said Defendant hired various contractors to design and build the Property.

       11.     Defendant Eagle Point Homes, LLC, is a Texas limited liability company located

at 7520 FM 3180 Road, Suite 600, Baytown, Texas 77523-5007, and may be served with process

through its registered agent, Heath Massengale, at that address. Upon information and belief, said

Defendant is the developer of the Property. Upon information and belief, said Defendant

participated in the design and construction of the Property. Upon information and belief, said

Defendant hired various contractors to design and build the Property.

                                         IV.
                                STATUTORY BACKGROUND

A.     The FHA

       12.     Congress enacted the FHA design and construction accessibility requirements as

part of a comprehensive revision of the FHA to prohibit discrimination on the basis of disability.

The debates and legislative history of the FHA reflect Congressional findings that a person using

a wheelchair or other mobility aid is just as effectively excluded from the opportunity to live in a




PLAINTIFF'S ORIGINAL COMPLAINT – Page 3
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 4 of 12



particular dwelling by steps or thresholds at building or unit entrances and by too narrow doorways

as by a posted sign saying "No Handicapped People Allowed." In considering the 1988 disability

amendments to the FHA, Congress stressed that enforcement of civil rights laws is necessary to

protect people with disabilities from the "devastating" impact of housing discrimination, including

the "architectural barriers" erected by developers who fail to construct dwellings and public

accommodations accessible to and useable by people with disabilities. HR. REP. NO. 100-711,

at 25 (1988), reprinted in 1988 U.S.C.C.A.N. 2173, 2186.

       13.     In response to Congressional findings, the FHA mandated that every multi-family

apartment building containing four (4) or more units and built for first occupancy after March 13,

1991 ("covered multi-family dwellings") be subject to certain design and construction

requirements. Congress specifically rejected the approach of requiring only a specific number or

percentage of units be fully accessible. Instead, Congress decided that all covered multifamily

dwellings units must comply with the Act's design and construction requirements. All ground floor

units must comply with the following requirements, as must all units served by an elevator:

               a)     Public-use and common-use areas that are readily accessible to, and useable

                      by, people with disabilities;

               b)     Doors into and within covered units that are sufficiently wide to allow

                      passage by people in wheelchairs;

               c)     An accessible route into and through the dwelling;

               d)     Light switches, electrical outlets, thermostats and other environmental

                      controls in accessible locations;

               e)     Reinforcements in bathroom walls that allow for the later installation of

                      grab bars; and




PLAINTIFF'S ORIGINAL COMPLAINT – Page 4
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 5 of 12



                f)     Useable kitchens and bathrooms such that an individual in a wheelchair can

                       maneuver about the space.

          14.   Congress viewed the accessibility requirements imposed by § 3604(f)(3)(C) as

"modest." Congress found that these standards do not impose "unreasonable requirements" or a

"standard of total accessibility," but rather the "basic features" required by § 3604(f)(3)(C) amount

to "minimal standards" that would be "easy to incorporate in housing design and construction."

Furthermore, according to the House Report, the § 3604(f)(3)(C) requirements could be met

without making new multi-family housing "look unusual" and without "significant additional

costs."

          15.   Pursuant to Congressional authority, the United States Department of Housing and

Urban Development ("HUD") promulgated final FHA design and construction regulations in

January 1989, see 24 C.F.R § 100.205 (2008), and published the final Fair Housing Act

Accessibility Guidelines on March 6, 1991 (hereinafter "FHAAG") which incorporates the

requirements of the American National Standard for buildings and facilities providing accessibility

and usability for physically handicapped people, A117-I-1986 (hereinafter "ANSI"), see 56

Fed.Reg. 9472 (Mar. 6, 1991), and the Fair Housing Act Design Manual in August 1996, which

was revised in August 1998.

          16.   Defendants failed to comply with the FHAAG and ANSI in the design and

construction of the Property. They also failed to comply with any other recognized objective FHA

standard.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 5
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 6 of 12



                                            V.
                                   FACTUAL BACKGROUND

A.     The "Property".

       17.     The "Silverwood at Hackberry Creek Apartments" is an apartment complex located

at 7711 FM 3180 Road, Baytown, Texas 77523. The Property consists of approximately 156 units

spread over multiple buildings with at least four units per building. The apartment complex is not

served by elevators.

       18.     The Property described above was designed and constructed for first occupancy

after March 13, 1991.

       19.     The Property contains "covered multifamily dwellings" within the meaning of

42 U.S.C. § 3604 (f)(7).

       20.     The covered multifamily dwellings at the Property are subject to the requirements

of 42 U.S.C. § 3604 (f)(C)(3). These include all ground floor units.

B.     Plaintiff's Visit to the Property.

       21.     Plaintiff recently visited the Property and looked at one or more units. Plaintiff

observed and encountered accessibility barriers that would interfere with his ability to access and

use the facilities. These barriers were a deterrent to a disabled person, such as Plaintiff, renting an

apartment.

       22.     As a result of Defendants' non-compliance with the FHA, Plaintiff, unlike persons

without disabilities, cannot independently use certain features of the Property.

       23.     Defendants' apartments lack various mandatory elements required by the FHA,

necessary to make the apartments accessible and useable for people with disabilities.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 6
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 7 of 12



       24.     As a disabled veteran, Plaintiff is concerned whether apartments are accessible and

useable for people with disabilities.

       25.     Plaintiff has been injured by the Defendants' discriminatory practices and failure to

design and/or construct apartments with accessible and useable features for people with disabilities

as required by the FHA. These injuries arose from encountering discriminatory barriers at the

Property.

       26.     Without injunctive relief, Plaintiff and others will continue to be unable to fully

access and use the Property in violation of their rights under the FHA.

C.     FHA Violations.

       27.     The Defendants' violations of 42 U.S.C. § 3604(f)(3)(C) at the Property include,

but are not limited to, those outlined below. These allegations represent just some of the barriers

demonstrating Defendants' failure to design and construct covered units and the public and

common use areas in accord with 42 U.S.C. §3604(f)(3)(C) and are not intended as an exhaustive

inventory of such violations. Plaintiff anticipates that an inspection of the Property will identify

additional violations.

       28.     Defendants have failed to design and/or construct public and common-use areas

that are readily accessible to and useable by people with disabilities in compliance with 42 U.S.C.

§ 3604(f)(3)(C)(i) and 24 C.F.R. §100.205(c)(1) (2008). For example:

               a)        there were changes in level in the route leading to some units that rendered

                         them inaccessible;

               b)        there was no accessible route provided to public transportation stops or to

                         public streets or sidewalk from of the accessible building entrances;

               c)        there was no accessible route provided to the trash dumpsters;




PLAINTIFF'S ORIGINAL COMPLAINT – Page 7
     Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 8 of 12



               d)     there was no accessible route provided to the dog park;

               e)     the centralized mailbox center was not accessible; and

               f)     some gates lacked the proper clear space for maneuvering on the pull side

                      of the gate as well as the latch side of the gates.

       29.     Defendants have failed to design and/or construct doors to allow passage into and

within all premises within such dwellings that are sufficiently wide to allow passage by

handicapped persons in wheelchairs in compliance with 42 U.S.C. § 3604(f)(3)(C)(ii) and 24

C.F.R. §100.205(c)(2) (2008). For example:

               a)      some units contain interior doors which are inaccessible because they do

                       not provide for a nominal clearance of 32 inches.

       30.     The Defendants have failed to design and/or construct accessible routes into and

through all units within covered dwellings in compliance with 42 U.S.C. § 3604 (f)(3)(C)(iii)(I)

and 24 C.F.R. § l00.205(c)(3)(i) (2008). For example:

               a)     there were excessively high thresholds in the accessible route to some of the

                      units.

       31.     Defendants have failed to design and/or construct useable kitchens and bathrooms

such that an individual in a wheelchair can maneuver about the space in compliance with 42 U.S.C.

§ 3604(f)(3)(C)(iii)(IV) and 24 C.F.R. § l00.205(c)(3)(iv) (2008). For example:

               a)     bathrooms are inaccessible because they lack the requisite clear floor space

                      at some of the toilets; and

               b)     some kitchens are inaccessible because they lack the requisite clear floor

                      space at the range.




PLAINTIFF'S ORIGINAL COMPLAINT – Page 8
      Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 9 of 12



       32.     Further, by failing to provide the accessible and useable features required by

42 U.S.C. § 3604(f)(3)(C) at the Property for people with physical disabilities, including but not

limited to those outlined above, the Defendants have violated 42 U.S.C. § 3604(f)(1) and/or have

discriminated against them in the terms, conditions or privileges of the rental of dwellings in

violation of 42 U.S.C. § 3604(f)(2).

                                             VI.
                                       CAUSE OF ACTION

                       For violation of the FHA, 42 U.S.C. § 3601, et seq.

       33.     The allegations in the preceding paragraphs are incorporated by reference.

       34.     The Property contains residential apartment units that are "dwelling[s]" within the

meaning of 42 U.S.C. § 3602(b).

       35.     Plaintiff has standing to sue as an "aggrieved person" as defined in 42 U.S.C.

§ 3602(i) which includes any person who (1) claims to have been injured by a discriminatory

housing practice; or (2) believes that such person will be injured by a discriminatory housing

practice that is about to occur.

       36.     At the Property, all ground-floor units are "covered multifamily dwellings" within

the meaning of 42 U.S.C. § 3604(f)(7)(A), were built for first occupancy after March 13, 1991,

and are subject to the design and construction requirements set forth in 42 U.S.C. § 3604(f)(3)(C)

of the FHA. The public- and common-use areas of the Property are also subject to the design and

construction requirements of 42 USC. § 3604(f)(3)(C) and 42 U.S.C. § 12101, et seq. ("ADA").




PLAINTIFF'S ORIGINAL COMPLAINT – Page 9
     Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 10 of 12



       37.     Through the actions and inactions described above, the Defendants have:

               a)     discriminated in the rental of, or otherwise made unavailable or denied,

                      dwellings to persons because of their disabilities in violation of 42 U.S.C.

                      § 3604(f)(1);

               b)     discriminated against persons because of their disabilities in the terms,

                      conditions or privileges of rental of a dwelling, or in the provision of

                      services or facilities in connection with the rental of a dwelling, in violation

                      of 42 U.S.C. § 3604(f)(2); and

               c)     failed to design and construct dwellings in compliance with the

                      requirements mandated by 42 U.S.C. § 3604(f)(3)(C) and the applicable

                      regulations, 24 C.F.R. Part 100.205 (2008).

       38.     The Defendants' discriminatory conduct has damaged Plaintiff.

                                             VII.
                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       a.      A Declaratory Judgment that at the commencement of this action the Defendants

were in violation of the specific requirements of the FHA, described above, and the relevant

implementing regulations of the FHA;

       b.      An injunction, pursuant to 42 U.S.C. § 3613(c)(l)(a), enjoining the Defendants,

their officers, directors, employees, agents, successors, assigns and all other persons in active

concert or participation with any of them, both temporarily during the pendency of this action, and

permanently from:




PLAINTIFF'S ORIGINAL COMPLAINT – Page 10
     Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 11 of 12



               1.     with regard to the Property, failing or refusing to bring the covered dwelling

                      units and the public use and common use areas into compliance with the

                      requirements of 42 U.S.C. § 3604(f)(3)(C), the Americans with Disabilities

                      Act, 42 U.S.C. §12101, et seq. ("ADA") and the applicable regulations; to

                      comply with such procedures for inspection and certification of the retrofits

                      performed as may be ordered by this Court; and to perform or allow such

                      other acts as may be necessary to effectuate any judgment of this Court

                      against them;

               2.     failing or refusing to design and construct any covered multifamily

                      dwellings in the future in compliance with 42 U.S.C. § 3604(f)(3)(C) and

                      the applicable regulations; and

               3.     failing or refusing to take such steps as will eliminate, to the fullest extent

                      practicable, the lingering effects of the Defendants' unlawful housing

                      practices.

       c.      An injunction enjoining the Defendants from failing or refusing to permit the

survey of any of their covered properties that were designed and/or built by the Defendants and

any retrofits ordered by the Court to be made at such property, to also comply with such procedures

for inspection and certification of the retrofits performed as may be ordered by this Court, and to

perform or allow such other acts as may be necessary to effectuate any judgment against the

Defendants;

       d.      Award such damages as would fully compensate Plaintiff for his injuries incurred

as a result of the Defendants' discriminatory housing practices and conduct, pursuant to 42 U.S.C.

§ 3613(c)(1)(a);




PLAINTIFF'S ORIGINAL COMPLAINT – Page 11
     Case 4:21-cv-02483 Document 1 Filed on 08/02/21 in TXSD Page 12 of 12



       e.      Award such punitive damages against the Defendants as is proper under law,

pursuant to 42 U.S.C. § 3613(c)(1)(a);

       f.      Payment of costs of suit;

       g.      Payment of reasonable attorneys' fees and expenses, pursuant to 42 U.S.C.

§ 3613(c)(2), 42 U.S.C. §12205; and other principles of law and equity; and

       h.      The provision of whatever other relief the Court deems just, equitable and

appropriate.

                                             VIII.
                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

Dated: August 2, 2021.

                                               Respectfully Submitted,

                                               CALHOUN &ASSOCIATES

                                               /s/ Eric G. Calhoun
                                               Eric G. Calhoun
                                               Texas Bar No. 03638800
                                               1595 N. Central Expressway
                                               Richardson, Texas 75080
                                               Telephone: (214) 766-8100
                                               Facsimile: (214) 308-1947
                                               eric@ecalhounlaw.com
                                               egcla@ecalhounlaw.com (Assistant)

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL COMPLAINT – Page 12
